Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  December 11, 2020                                                Bridget M. McCormack,
                                                                                 Chief Justice

  160778                                                                David F. Viviano,
                                                                        Chief Justice Pro Tem

                                                                      Stephen J. Markman
                                                                           Brian K. Zahra
  JOHN DOES 11-18, JANE DOE 1, and all                               Richard H. Bernstein
  others similarly situated,                                         Elizabeth T. Clement
                Plaintiffs-Appellees,                                Megan K. Cavanagh,
                                                                                      Justices

  v                                            SC: 160778
                                               COA: 350679
                                               Washtenaw CC: 13-001196-CZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR, FORMER DIRECTOR
  DEPARTMENT OF CORRECTIONS, FORMER
  DEPUTY DIRECTOR DEPARTMENT OF
  CORRECTIONS FACILITIES
  ADMINISTRATION, FORMER CHIEF DEPUTY
  DIRECTOR DEPARTMENT OF
  CORRECTIONS FACILITIES
  ADMINISTRATION, FORMER WARDEN OF
  CHARLES EGELER RECEPTION AND
  GUIDANCE CENTER, FORMER WARDEN OF
  EARNEST C. BROOKS CORRECTIONAL
  FACILITY, FORMER WARDEN OF RICHARD
  A. HANDLON CORRECTIONAL FACILITY,
  FORMER WARDEN OF RICHARD A.
  HANDLON CORRECTIONAL FACILITY,
  FORMER WARDEN OF OAKS
  CORRECTIONAL FACILITY, FORMER
  WARDEN OF THUMB CORRECTIONAL
  FACILITY, FORMER WARDEN OF
  CHIPPEWA CORRECTIONAL FACILITY,
  WARDEN OF KINROSS CORRECTIONAL
  FACILITY, FORMER WARDEN OF
  NEWBERRY CORRECTIONAL FACILITY, and
  FORMER WARDEN OF MICHIGAN
  REFORMATORY CORRECTIONAL FACILITY,
             Defendants-Appellants.

  _________________________________________/
                                                                                                               2


       On order of the Court, the stipulation signed by counsel for the parties agreeing to
the dismissal of this application for leave to appeal is considered, and the application for
leave to appeal is DISMISSED with prejudice and without costs.

       CLEMENT, J., did not participate.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 11, 2020
       b1208
                                                                             Clerk